Morton J.
delivered the opinion of the Court. The oojection to the evidence is its irrelevancy. It is a universal principle or axiom, that the evidence which either party produces must be confined to the points in issue. The proof of remote and irrelevant facts, not only unnecessarily consumes the time of the court, but has a tendency to distract the attention and mislead the judgment of the jury. Unless therefore *144evidence offered has, directly or indirectly, a legitimate tendency to prove or disprove some material fact in controversy, it should be excluded. 1 Phil. Ev. 138, 158 ; 1 Stark. Ev. 40 ; Peake on Ev. 6 ; Roscoe on Ev. 36.
Proof of the extraordinary bodily strength of the plaintiff was admissible, because it might have a bearing upon the ques* tion whether any unnecessary force was used to restrain him. But the evidence of an instance of intoxication, of great personal violence and of outrages committed upon individuals of either sex or upon civil officers, at another and distant time, was clearly irrelevant and inadmissible.
The commission of one crime or trespass has no legal tendency to prove the party guilty of another, committed at a different time and place. Russell on Crimes, 695, note ; Furneaux v. Hutchins, Cowper, 807 ; 2 Starkie on Evid. 381. Nor does the fact that a fit of intoxication produced certain effects at one time, raise a legal inference that a prior fit had produced similar effects. Bradford v. Boylston F. and M. Ins. Co. 11 Pick. 165 ; Carter v. Pryke, Peake’s R. 95.
It is not easy, in the progress of a trial, before all the points of attack and defence have been fully developed, to ascertain what particular facts may have a legitimate bearing upon some of these points. Sometimes too, the inference is so remote and slight, that it is difficult to discern whether it is real or imaginary. And we do not believe that any inadvertent admission of irrelevant evidence, whether it may have affected the verdict or not, ought to be deemed sufficient cause for granting a new trial. See Aveson v. Lord Kinnaird, 6 East, 197 ; Train v. Collins, 2 Pick. 153 ; Remington v. Congdon, 2 Pick. 315 ; Prince v. Shepard, 9 Pick. 183 ; Robbins v. Townsend, 20 Pick. 351. But this is a discretion which the Court will exercise with caution ; and which it will confine to cases where there can be no reason to apprehend that the irrelevant evidence could have had any improper influence upon the jury.
We are not prepared to say that the case at bar conies within this exception Some of the evidence objected to was not only clearly irrelevant, but might have prejudiced the jury against the plaintiff. We therefore find ourselves constrained to grant a new trial. We regret that we find it necessary to *145oto this; because the action involves no principle of law, is attended with an expense disproportionate to its importance, has been fully and elaborately tried, and been brought to a result, which was entirely satisfactory and which there is very little reason to suppose will be changed on another trial, by the exclusion of the evidence which was improperly admitted.
The Enghsh courts and those of some of our sister States, exercise a much broader discretion in relation to the granting of new trials than we do. Their practice is to refuse new trials for the improper admission or rejection of evidence, whenever, in their opinion, such erroneous admission or rejection of evidence, whether material or immaterial, ought not to have affected the verdict, or substantial justice has been done. Edmondson v. Machell, 2 T. R. 4 ; Edwards v. Evans, 3 East, 455 ; Cox v. Kitchin, 1 Bos. & Pul. 339 ; Horford v. Wilson, 1 Taunt. 12 ; Nathan v. Buckland, 2 B. Moore, 155 ; Doe v. Tyler, 6 Bingh. 561 ; Supervisors of Chenango v. Birdsall, 4 Wendell, 458 ; Crary v. Sprague, 12 Wendell, 41 ; Jewett v. Lincoln, 14 Maine R. 116 ; Polleys v. Ocean Ins. Co. Ibid. 141 ; Watson v. Lisbon Bridge, Ibid. 201 ; Kelley v. Merrill, Ibid. 228.
This seems to us to trench upon the province of the jury How can the court know how much influence each particular piece of evidence had upon the minds of the jury, or that the illegal evidence was not the weight, however small it may be, which turned the balance, and that without it the opposite scale would not have preponderated ? To sustain a verdict, under such circumstances, may be to make a decision contrary to the convictions which the legal evidence would have produced upon the minds of the jury.
The cases of Boyden v. Moore, 5 Mass. R. 369, Sargent v. Roberts et al., 1 Pick. 340, and Davis v. Mason, 4 Pick. 158, urnish instances of the great vigilance with which this Court watches over the rights of the jury and the scrupulous care which it takes, to leave to their uninfluenced judgments the decision of all questions of fact. See Dudley v. Sumner, 5 Mass. R. 488.
It is the province of the court to guard tne decisions of the j íry from the influence of foreign or irrelevant matter and pre*146conceived opinions and prejudices ; and this imposes upar it the duty, on proper occasions, of giving to the jury an opportunity to revise its decisions ; but never authorizes it to weigh the evidence or to determine how they should ultimately decide upon matters of fact. When the parties submit a case to our determination upon a statement of the evidence, we only oecide whether upon such statement it would be competent for a jury to find for one of the parties, or, in other words, whether if they found for the other, we would set aside the verdict and send the case to another jury for revision. This is the extent of our discretion in determining questions of fact, and this we derive from the agreement of the parties. But even by the consent and at the request of the parties, we never balance the evidence, weigh the credibility of witnesses, nor draw infer- • enees from circumstances, so as to determine controverted questions of fact. This is the exclusive province of the jury.

New trial granted.